Citation Nr: 0424544	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  02-13 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1956 to 
July 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

This matter was previously remanded in order to afford the 
veteran a requested Travel Board hearing.  The hearing was 
scheduled for June 9, 2004 at the RO, and the veteran was 
properly notified, but he failed to appear for the hearing.  
The Board member who was to conduct the hearing noted in the 
record that the veteran apparently arrived for the hearing, 
but chose not to wait for the trailing docket.  In a 
handwritten note received by the RO on June 15, 2004, the 
veteran apologized for not appearing, noted that his 
"pressure went up", and that he went home to take his 
medication.  The veteran concluded with:  "If you don't 
think I am telling you the truth, don't sen[d] me another 
appointment.  But if you believe in God you will."  The 
veteran's representative submitted a statement on VA Form 646 
dated on the day of the scheduled Travel Board hearing, 
indicating that appellate review was desired on the evidence 
then of record.  There was no request to re-schedule the 
missed Travel Board hearing.  In a letter to the veteran from 
the RO dated June 24, 2004, the veteran was apprised that his 
records were being returned to the Board for appellate 
review, and that, if he had new evidence, or if he wished to 
appear before the Board, he would have to submit his request 
to the Board, along with an explanation of why these items 
could not be submitted earlier.  

The regulation governing failure to appear for a scheduled 
hearing is found at 38 C.F.R. § 20.704(d).  If an appellant 
fails to report for a scheduled hearing, and a request for 
postponement has not been received and granted, the case is 
to be processed as though the request for a hearing had been 
withdrawn.  No further request for a hearing will be granted 
unless the failure to appear was with good cause, and the 
cause was such that a timely request for postponement could 
not be made.  A motion for a new hearing under these 
circumstances must be filed within 15 days of the scheduled 
hearing, and must be filed with the Director of Management 
and Administration at the Board in Washington.  38 C.F.R. 
§ 20.704(d) (2003).  This was not done.  Nevertheless, the 
veteran was given another opportunity to request a hearing 
again in the letter from the RO noted above.  To date there 
has been no further correspondence from the veteran.  The 
Board must assume, therefore, that the veteran does not 
desire a hearing before the Board, and will proceed as though 
the request for a hearing had been withdrawn.

(The issue of entitlement to service connection for hearing 
loss is addressed in the Remand section that follows the 
decision below.) 


FINDING OF FACT

The veteran does not have a psychiatric disability.


CONCLUSION OF LAW

The veteran does not have a psychiatric disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran claims service connection for what he has 
described as a "nervous condition", and what VA 
characterizes as a psychiatric disability.  The veteran's 
SMRs show no evidence of any nervous condition or psychiatric 
disability while in service.  On the veteran's entry physical 
examination report, the clinical evaluation block for 
"Psychiatric" is checked "abnormal", but the written 
explanation indicates that this refers to a low score of 40 
achieved on the Armed Forces Qualification Test (AFQT), not 
to any abnormal psychiatric deviation.  On all subsequently 
prepared reports the psychiatric evaluation box is checked 
"normal."  There is of record a neuropsychiatric service 
consult sheet dated in March 1962 reporting the results of a 
psychiatric evaluation given in conjunction with an 
administrative discharge.  The physician noted there was no 
psychiatric disease found, and that, in his opinion, the 
veteran's difficulties in the military were related to a low 
"GT" score and a poor level of awareness, all of which 
indicated to the examiner that the veteran was a person of 
low average intelligence.  The veteran's VA Form 21-526 
listing the disabilities the veteran was claiming, contained 
question marks in the spaces requesting the date the claimed 
disability began, the dates of treatment, and the names and 
addresses of the medical treatment facilities or doctors who 
treated him.  The record contains no evidence of any 
treatment for nervous condition or psychiatric disability at 
any time, either in service or afterwards.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

The record does not indicate that the veteran has now or has 
ever had any disability which could be characterized as a 
psychiatric disability.  The in-service psychiatric 
evaluation, given shortly before separation, clearly 
indicated that there was no psychiatric disease found.  There 
are no treatment records for or diagnosis of any such 
disorder.  Without medical evidence of a current disability 
the analysis ends, and service connection for a psychiatric 
disability must be denied.  38 U.S.C.A. § 1131.  In other 
words, absent a showing of current psychiatric disability, an 
award of service connection may not be granted.  The 
preponderance of the evidence is against the veteran's claim.

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claims of service connection, the 
Board has considered the provisions of the VCAA.  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2001, and again in March 2002.  

Specifically regarding VA's duty to notify, the November 2002 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information the RO had requested on the 
veteran's behalf, what additional evidence and/or information 
was needed from the veteran, what information VA would assist 
in obtaining on the veteran's behalf, and where the veteran 
was to send the information sought.  The March 2002 
correspondence reiterated the information previously 
provided, and added that treatment records from VAMC Orlando 
and VAMC San Juan had been received.  Additionally, the RO 
notified the veteran of his scheduled Travel Board hearing, 
the results of its rating decision, and of the procedural 
steps necessary to appeal.  The RO also provided a statement 
of the case (SOC) reporting the results of the RO's review.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs) as well 
as the VA treatment records noted above.  As noted above, the 
veteran was afforded a personal hearing before the Board, but 
failed to report.  The veteran was not afforded a physical 
examination because none was necessary to decide this issue.  
With no evidence of any psychiatric disorder, past or 
present, there is no requirement for a physical examination.  
38 C.F.R. § 3.159(c)(4).  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet. 


ORDER

Entitlement to service connection for psychiatric disability 
is denied.


REMAND

The veteran also claims service connection for hearing loss.  
A separation examination given in June 1962 showed pure tone 
thresholds, in decibels, converted to ISO units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
30
--
20
LEFT
30
20
20
--
10

The examiner noted that there was a large central perforation 
of the right tympanic membrane, causing partial deafness.  
Though these results would not meet the threshold 
requirements for VA compensation, they do indicate the 
veteran's hearing was something less than normal on 
separation from the service.  38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155 (1993) ("the threshold for 
normal hearing is from 0 to 20 dB, and higher threshold 
levels indicate some degree of hearing loss"); Ledford v. 
Derwinski, 3 Vet. App. 87 (1992) (no requirement that there 
must be complaints or treatment in service before service 
connection can be found).  A treatment note dated in August 
2001 from VAMC San Juan, Puerto Rico notes that the veteran 
had an audiologic evaluation which showed that the veteran's 
right ear exhibited moderately severe to severe mixed hearing 
loss from 250 Hz to 8000 Hz, and had excellent speech 
recognition ability.  The veteran's left ear exhibited mild 
to severe mixed hearing loss from 250 Hz to 8000Hz, also with 
excellent speech recognition ability.  The audiologic 
evaluation itself is not of record.  This case cannot be 
determined without complete results of a current audiologic 
evaluation that show whether the veteran meets the criteria 
of 38 C.F.R. § 3.385.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled 
for an audiological evaluation for 
compensation purposes.  The 
veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review 
prior to the examination.  The 
audiologist should review the entire 
record and take a detailed history 
from the veteran.  A diagnosis with 
respect to hearing loss should be 
provided, and the audiologist should 
provide a medical opinion as to the 
medical probabilities that any 
hearing loss found is attributable 
to the veteran's period of military 
service.  Findings necessary to 
apply 38 C.F.R. § 3.385 should be 
made, including puretone thresholds 
and speech discrimination scores.  
The rationale for the audiologist's 
opinion should be set forth in 
detail.  

2.  The RO should ensure that the 
examination report complies with 
this remand, especially with respect 
to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the hearing 
loss issue.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



